DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein when the actuator pivots the elongated platform to overcome the spring" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the functional language isn’t disclosed in any language from which this claim depends.
Claim 18 recites the limitation "wherein when the actuator is deactivated" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the functional language of activating or deactivating isn’t disclosed in any language from which this claim depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hancock et al. (USPGPUB 2016/0287480).
 	Regarding claim 1, Hancock et al. disclose a portable pill dispenser (100 or 200), comprising:
a container (102 or 202) configured to house at least one pill therein; 
a housing (104 or 205) attachable to the container; and
a dispensing mechanism (134 or 206) disposed within the housing, wherein the dispensing mechanism comprises an oscillating member (148 or 235) configured to dispense the at least one pill from the container.
	Regarding claim 2, Hancock et al. disclose the portable pill dispenser of claim 1, further comprising a ramp (136 or 210) comprising an inlet (138 or 216) and an outlet (140 or 233) disposed within the housing configured to direct the at least one pill to the dispensing mechanism (148 or 235).
	Regarding claim 3, Hancock et al. disclose the portable pill dispenser of claim 2, wherein the oscillating member (148 or 235) pivots about a pivot point (see Figure 8 or Figure 17).

	Regarding claim 5, Hancock et al. disclose the portable pill dispenser of claim 4, wherein the elongated platform comprises a forward lip (see lower side of “154” in Figure 8 or see top side of “235” in Figure 17) and a rear lip (see upper side of “154” in Figure 8 or see bottom side of “235” in Figure 17).
	Regarding claim 6, Hancock et al. disclose the portable pill dispenser of claim 5, wherein the forward lip and the rear lip are disposed on opposite sides of the pivot point (see Figure 8).
	Regarding claim 7, Hancock et al. disclose the portable pill dispenser of claim 5, wherein the forward lip and the rear lip rise up-and-down as the elongated platform oscillates back-and-forth (see Figure 8).
	Regarding claim 8, Hancock et al. disclose the portable pill dispenser of claim 7, wherein the forward lip moves up-and-down about the outlet (see Figure 8).
	Regarding claim 9, Hancock et al. disclose the portable pill dispenser of claim 7, wherein the rear lip moves up-and-down through an opening in the ramp (see Figure 8).
	Regarding claim 10, Hancock et al. disclose the portable pill dispenser of claim 5, wherein a distance between the forward lip and the rear lip accommodates a single pill (see paragraph [0041]).
	Regarding claim 13, Hancock et al. disclose the portable pill dispenser of claim 5, wherein the forward lip is biased in the upward position to prevent the pills from being dispensed (see Figure 17).

	Regarding claim 20, Hancock et al. disclose a portable pill dispenser (100), comprising:
a container (102) configured to house at least one pill therein;
a housing (104) attachable to the container, wherein the housing comprises a dispensing opening (132);
a dispensing mechanism (134) disposed within the housing, wherein the dispensing mechanism comprises an oscillating member (148) configured to dispense the at least one pill from the container to the dispensing opening;
a ramp (136) disposed within the housing, wherein the ramp is configured to direct the at least one pill to the dispensing mechanism; and
a verification mechanism (166) disposed about the housing, wherein the verification mechanism is configured to activate the dispensing mechanism (see paragraph [0044]).
	Regarding claim 21, Hancock et al. disclose a method, comprising:
providing a portable pill dispenser (100) comprising a container (102) configured to house at least one pill therein and a housing (104) attachable to the container, wherein the housing comprises a dispensing opening (132);
verifying, by a verification mechanism (166) disposed about the housing, an identity of a user of the portable pill dispenser (see paragraph [0044]);
activating, after verifying the identity of the user of the portable pill dispenser, a dispensing mechanism (134) disposed within the housing, wherein the dispensing mechanism comprises an oscillating member (148) configured to dispense the at least one pill from the container to the dispensing opening.
Claim(s) 1-5, 12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (USP 9,636,279).
	Regarding claim 1, Song et al. disclose a portable pill dispenser, comprising:
a container (30) configured to house at least one pill therein; 
a housing (72) attachable to the container (see column 6 lines 1-3); and
a dispensing mechanism (70) disposed within the housing, wherein the dispensing mechanism comprises an oscillating member (70) configured to dispense the at least one pill from the container (see Figure 6).
	Regarding claim 2, Song et al. disclose the portable pill dispenser of claim 1, further comprising a ramp (78) comprising an inlet (see Figure 6) and an outlet (see Figure 6) disposed within the housing (see Figure 6) configured to direct the at least one pill to the dispensing mechanism (70).
	Regarding claim 3, Song et al. disclose the portable pill dispenser of claim 2, wherein the oscillating member (70) pivots about a pivot point (73).
	Regarding claim 4, Song et al. disclose the portable pill dispenser of claim 3, wherein the oscillating member (70) comprises an elongated platform (see the “portal” of “70” in Figure 6 and “portal” in column 5 line 66) pivoting about the pivot point (73).
	Regarding claim 5, Whyte discloses the portable pill dispenser of claim 4, wherein the elongated platform comprises a forward lip (see the area in front of the OR the area in back of the “portal” in “70” in Figure 6) and a rear lip (see the area in back of the “portal” in “70” in Figure 6 OR see the area in front of the “portal” in “70” in Figure 6).
	Regarding claim 12, Whyte discloses the portable pill dispenser of claim 5, further comprising;
an actuator (see front wall of “70” in Figure 6 and column 6 lines 3-13) in mechanical communication with the elongated platform (see the “portal” of “70” in Figure 6 and “portal” in column 5 line 66) on a first side of the pivot point (73); and
a spring (see column 6 lines 10-15) in mechanical communication with the elongated platform on a second side of the pivot point (73).
	Regarding claim 14, Whyte discloses the portable pill dispenser of claim 12, wherein the actuator pivots the elongated platform to overcome the spring (see column 6 lines 10-15).
	Regarding claim 16 (AS BEST UNDERSTOOD), Whyte discloses the portable pill dispenser of claim 12, wherein when the actuator pivots the elongated platform to overcome the spring, the forward lip (see the area in front of the “portal” in “70” in Figure 6) is lowered, which enables one or more pills disposed between the rear lip and the forward lip to be dispensed (see column 6 lines 10-15).
	Regarding claim 17, Whyte discloses the portable pill dispenser of claim 12, wherein when the forward lip (see the front part of pocket “70” in Figure 6) is lowered, the rear lip (see the back part of pocket “70” in Figure 6) is pushed upward, which blocks additional pills from being dispensed.

	Regarding claim 19, Whyte discloses the portable pill dispenser of claim 12, wherein when the forward lip is raised, the rear lip is lowered to enable one or more pills to slide between the forward lip and the lower lip for subsequent dispensing the next time the forward lip is lowered (see column 6 lines 6-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




M.K.C.
4/9/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651